DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The applicant’s amendment, received on 11-17-2021, overcomes the examiner’s rejection.  He allows claims 1, 4-11, 19, 22-25 and 33-36 and cancels claims 2-3, 12-18, 20-21 and 26-32.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem 

2.  No other issues exist.
	A terminal disclaimer was received which overcomes the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method to determine a time-domain resource, implemented by a terminal, the method comprising receiving allocation information for scheduling a time-domain resource from a network device, 
> The ability for wherein the time-domain resource to be scheduled comprises a time-domain resource required for channel transmission, 
> The ability for the allocation information for scheduling the time-domain resource comprises information about a number of time-domain resources to be scheduled, and the time-domain resources to be scheduled are slots; 
> The ability for receiving uplink (UL) and downlink (DL) time-domain resource 
> The ability for configuration information from the network device; 
> The ability for determining, according to a preset rule, a time-domain position corresponding to the time-domain resource to be scheduled based on the UL and DL time-domain resource configuration information and the allocation information, wherein the preset rule is a determination rule predetermined by negotiation between the terminal and the network device, and comprises a regulation manner for the network device to regulate the time-domain resource in case of a conflict between a scheduling of the time-domain resource and a configuration of the time-domain resource; and 
> The ability for performing the channel transmission through the time-domain resource to be scheduled based on the time-domain position corresponding to the time-domain resource to be scheduled, wherein determining, according to the preset rule, the time-domain position corresponding to the time-domain resource to be scheduled based on the UL and DL time- domain resource configuration information and the allocation information comprises: 
> The ability for determining time-domain resource candidates for the time-domain resources to be scheduled based on the UL and DL time-domain resource configuration information, wherein a number of the time-domain resource candidates is the same as the number of the time-domain resources to be scheduled, and there is no conflict between the time-domain resource candidates and the UL and DL time-domain resource configuration information, 
> The ability for wherein the conflict represents that a transmission direction indicated by the UL and DL time-domain resource-2- 133861.8019.US01\153907180.1configuration information is opposite to a channel transmission direction of the time-domain resources to be scheduled; and 
> The ability for determining time-domain positions corresponding to the time-domain resources to be scheduled by filling the time-domain resources to be scheduled into the time-domain resource candidates.


5.  Note that prior art Lenvall, Campbell, Amuru and Xu, which was/were applied in the FINAL, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20200128571     METHOD, DEVICE, STORAGE MEDIUM, AND SYSTEM FOR DETERMINING TIME-DOMAIN RESOURCES

US 20180167115   USER EQUIPMENT AND CODEBOOK SEARCH METHOD FOR 4TX DUAL CODEBOOK (RAN1)

US 8537760   Method And System For Dynamic Hybrid Multiple Access In An OFDM-based Wireless Network

US 20090257421  WIRELESS COMMUNICATION SYSTEM, MOBILE STATION DEVICE, AND RANDOM ACCESS METHOD

US 20120314588   METHOD AND APPARATUS FOR CONFIGURING VARIABLE CQI REPORTING PERIOD IN A WIRELESS COMMUNICATION SYSTEM

US 20140313908   SYSTEM AND METHOD TO REDUCE RADIO RESOURCE MANAGEMENT (RRM) RELATED SIGNALING IN MACHINE-TO-MACHINE (M2M) COMMUNICATIONS

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414